UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1884


DOUGLAS C. DUNLAP,

                Plaintiff – Appellant,

          v.

TEXAS GUARANTEED; U.S. DEPARTMENT OF EDUCATION; SUNTRUST
BANK; SALLIE MAE; SAN ANTONIO FEDERAL CREDIT UNION; NAVIENT
SOLUTIONS, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00256-JAG)


Submitted:   January 5, 2015                 Decided:   January 16, 2015


Before NIEMEYER   and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas C. Dunlap, Appellant Pro Se. Robert Field Moorman, LAW
OFFICE OF ROBERT F. MOORMAN, PLC, Richmond, Virginia; Maurice
Francis Mullins, Jr., SPOTTS FAIN, PC, Richmond, Virginia;
Stephen M. Faraci, Sr., LECLAIR RYAN, PC, Richmond, Virginia;
Douglas P. Rucker, Jr., Eric C. Howlett, SANDS ANDERSON, PC,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas C. Dunlap appeals the district court’s order

dismissing his claims pursuant to 28 U.S.C. § 1915(e)(2) (2012).

On appeal, Dunlap contends that the judge erred in holding that

his     fraud    claims       were    barred        by   the    Virginia        statute    of

limitations.       He does not contest the district court’s reasons

for dismissing his remaining claims, instead simply reiterating

the merits of those claims, which the district court did not

address.    Finding no error, we affirm.

            We    review       a    dismissal       pursuant     to   §    1915(e)(2)      de

novo.     De’lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003).

Virginia    imposes       a    two-year       statute      of   limitations       on    fraud

claims.     Va. Code Ann. § 8.01-243(A) (West 2014); see Hansen v.

Stanley Martin Cos., Inc., 266 Va. 345, 355, 585 S.E.2d 567, 573

(2003).     The statute “begins to run from the date the fraud or

negligent misrepresentation ‘is discovered or by the exercise of

due diligence reasonably should have been discovered.’”                             Hansen,

266   Va.   at    355,        585    S.E.2d    at    573    (citing       Va.    Code     Ann.

§ 8.01-249(1) (West 2014)).

            Furthermore, the plaintiff bears the burden “to prove

that, despite the exercise of due diligence, he could not have

discovered the alleged fraud [except] within the two-year period

before he commenced the action[.]”                       Schmidt v. Household Fin.

Corp., II, 276 Va. 108, 117, 661 S.E.2d 834, 839 (2008).                                  Due

                                               2
diligence        is    “such       a     measure       of     prudence,       activity,         or

assiduity, as is properly to be expected from, and ordinarily

exercised        by,     a     reasonable            and     prudent       man     under        the

circumstances;         not     measured         by     any    absolute       standard,          but

depending on the relative facts of the special case.                                      Id. at

118, 661 S.E.2d at 839 (internal alterations omitted).

            Based on our review of the record and the parties’

briefs,    we     conclude      that      the    district       judge      did     not    err    in

dismissing Dunlap’s claims.                    Dunlap has not presented sufficient

evidence to show that, had he exercised due diligence, he would

not have discovered the Appellees’ allegedly fraudulent conduct

until     less    than       two       years    before       the    date     he     filed       his

complaint.

            Accordingly,           we     affirm       the    order     of       the     district

court.     We dispense with oral argument because the facts and

legal    contentions         are       adequately      presented        in   the       materials

before    this    court      and       argument      would    not   aid      the       decisional

process.

                                                                                         AFFIRMED




                                                 3